IN THE SUPREME COURT OF PENNSYLVANIA
                          EASTERN DISTRICT


ALYCIA LANE,                       : No. 283 EAL 2015
                                   :
                Respondent         :
                                   : Petition for Allowance of Appeal from
                                   : the Order of the Superior Court
          v.                       :
                                   :
                                   :
CBS BROADCASTING, INC., T/A KYW-   :
TV; MICHAEL COLLERAN AND           :
LAWRENCE MENDTE                    :
                                   :
                                   :
PETITION OF: CBS BROADCASTING,     :
INC. T/A KYW-TV AND MICHAEL        :
COLLERAN                           :

ALYCIA LANE,                       : No. 284 EAL 2015
                                   :
                Respondent         :
                                   : Petition for Allowance of Appeal from
                                   : the Order of the Superior Court
          v.                       :
                                   :
                                   :
CBS BROADCASTING, INC., T/A KYW-   :
TV; MICHAEL COLLERAN AND           :
LAWRENCE MENDTE                    :
                                   :
                                   :
PETITION OF: CBS BROADCASTING,     :
INC. T/A KYW-TV AND MICHAEL        :
COLLERAN                           :


                               ORDER



PER CURIAM
      AND NOW, this 4th day of November, 2015, the Petition for Allowance of Appeal

is DENIED; CBS’s Rule 123 application is DENIED.




                       [283 EAL 2015 and 284 EAL 2015] - 2